UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-7495


KEITH BARKLEY,

                 Plaintiff - Appellant,

          v.

STATE OF MARYLAND; CSM O’LEARY,

                 Defendants - Appellees,

          and

KATHLEEN GREEN, Warden,

                 Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:14-cv-00399-GLR)


Submitted:   February 29, 2016              Decided:   March 15, 2016


Before KEENAN, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Barkley, Appellant Pro Se.        Michael O’Connor Doyle,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Keith Barkley appeals the district court’s order granting

Defendants’ motion for summary judgment and denying relief on

his 42 U.S.C. § 1983 (2012) complaint.               We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.             Barkley v. Maryland,

No. 1:14-cv-00399-GLR (D. Md. Sept. 2, 2015).                We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                        2